Citation Nr: 0731775	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to service connection for heart disease with 
bypass surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Following this hearing, the 
veteran submitted additional evidence directly to the Board, 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is required with respect to the veteran's tinnitus, blurred 
vision, and neck disorder claims.  Accordingly, these claims 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.

As an additional matter, the Board notes that the veteran 
indicated at his April 2007 hearing that not all of the 
medical problems he identified in his original service 
connection claim had been adjudicated.  This appears to be in 
reference to an August 2004 statement which identified his 
medical problems as not only the current appellate claims, 
but also a backache (upper, lower, and middle); leg cramps in 
both calves; numbness and tingling in both hands, both feet, 
and all fingers and toes; sinus problem; acid reflux; 
erectile dysfunction; fatigue; shortness of breath; swelling 
of both feet and both ankles; dizziness; sleeplessness; high 
cholesterol/triglycerides; snoring; nerves; arthritis of both 
knees, both wrists, both elbows, and fingers; hearing loss 
both ears; light stroke; hemorrhoids; headaches; and 
radiation exposure.  However, in a subsequent January 2005 
statement he indicated that he was only filing service 
connection claims for the issues currently on appeal.  
Nevertheless, he did indicate at his recent hearing that he 
wanted to seek service connection for these additional 
medical problems.  He further indicated that he wanted to 
seek service connection for diabetes.  These claims are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran currently has a 
right shoulder disorder, bilateral hip disorder, and/or heart 
disease due to his period of active service.


CONCLUSION OF LAW

Service connection is not warranted for a right shoulder 
disorder, bilateral hip disorder, and/or heart disease with 
bypass surgery.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in February 2005, 
which is clearly prior to the April 2005 rating decision that 
is the subject of this appeal.  In pertinent part, this 
letter informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, a subsequent March 
2007 letter provided the veteran with the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, as service 
connection is denied for the issues decided herein, no rating 
or effective date is to be assigned and any error in timing 
of the notice is harmless error.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims 
decided herein and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case regarding his right shoulder, 
bilateral hip, and heart disease claims.  All available 
medical records pertinent to these issues on appeal are in 
the claims folder.  Nothing indicates that the veteran has 
indicated the existence of any other relevant evidence that 
has not been obtained or requested.  Further, he has had the 
opportunity to present evidence and argument in support of 
his claims, to include at his April 2007 hearing.  Although 
he has not undergone a VA medical examination regarding his 
claims, for the reasons detailed below the Board finds that 
no examination or opinion is warranted with respect to the 
right shoulder, bilateral hip, and heart disease claims.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in regard to 
these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran initially contended that all of his claimed 
disabilities were due to in-service asbestos exposure.  The 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  Further, the Court has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  Cancers of the larynx and 
pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus, 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for a right shoulder disorder, a 
bilateral hip disorder, and/or heart disease with bypass 
surgery.

The Board observes, as an initial matter, that a review of 
the post-service medical records does not indicate the 
veteran has actually been diagnosed with a chronic disability 
of either hip.  Although the Board does not doubt the 
sincerity of the veteran's subjective complaints of pain, 
based on the foregoing it must conclude that there is no 
competent medical evidence that he has a diagnosed disability 
of the hips.  The Court has held that service connection is 
not authorized for pain alone, in the absence of a medical 
diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, sub. nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board further notes that even if the veteran did have a 
current diagnosis of a bilateral hip disorder, he would still 
not be entitled to a grant of service connection for such a 
disability.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in 
the alternative.).

In a January 2005 statement, the veteran indicated that all 
of his disabilities were due to in-service asbestos exposure.  
However, at his April 2007 hearing he testified that he had 
had recurrent right shoulder and bilateral hip problems 
secondary to an in-service injury that occurred when he was 
trying to lower a floor buffer.  He testified that two guys 
had tied a rope to the buffer, which was very heavy; that 
they told him to hold the rope to lower it down through a 
hatch; that when they got it over the hole, they let go; and 
he was injured as a result of the resulting impact.  Further, 
he maintained that he was treated for these injuries.  With 
respect to his heart disease claim, he acknowledged at his 
hearing that he did not have heart problems while on active 
duty.  Nevertheless, he believes he developed heart disease 
as a result of the diet and stress he experienced while in 
the military.

Despite the veteran's contentions, the Board notes that a 
review of the service medical records does not indicate he 
was treated for problems regarding the right shoulder, either 
hip, or heart disease during active service.  The Board 
acknowledges that he did indicate on an April 1980 Report of 
Medical History that he had experienced painful or "trick" 
shoulder or elbow.  However, there is no indication on this 
Report that he specified right shoulder problems.  In fact, 
records dated in April 1976 indicate evaluation of the left 
shoulder, and not the right shoulder.  The service medical 
records do not otherwise indicate treatment for the right 
shoulder, or either of his hips.  Further, his upper and 
lower extremities, as well as his heart, were all clinically 
evaluated as normal on his April 1980 discharge examination.  
Moreover, there is no indication that he was treated for 
injuries sustained as a result of lowering a floor buffer as 
he described at the April 2007 hearing.

In addition to the foregoing, the Board observes that there 
is no indication of any treatment for any of these 
disabilities, if at all, until many years after his 
separation from service.  For example, the first indication 
of heart disease is records dated in 2000, approximately 20 
years after his separation from service, many years following 
the one year presumptive period which would permit a grant of 
service connection on a presumptive basis.  Moreover, the 
veteran acknowledged at his April 2007 hearing that this is 
when he was first treated for his heart disease.  Moreover, 
records dated in 2005 show findings of right shoulder 
impingement, which is approximately 25 years after his 
separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that no competent medical opinion is 
of record which relates a right shoulder disorder, a 
bilateral hip disorder, and/or heart disease to active 
service, to include asbestos exposure.  Moreover, the Board 
concludes that no such development is warranted in this case.  
In the absence of evidence of in-service incurrence or 
aggravation of the claimed disabilities, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed right shoulder, bilateral hip, 
and heart disabilities to the veteran's military service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (a medical opinion that is based on 
the veteran's recitation of medical history, and unsupported 
by clinical findings, is not probative).  The Board further 
observes that the M21-1 guidelines for asbestos exposure 
cases do not indicate that the claimed disabilities are the 
type of conditions associated with such exposure, nor has the 
veteran presented any competent medical evidence which 
suggests otherwise.  Thus, the Board concludes that no 
additional development is warranted, to include on the basis 
of the purported asbestos exposure.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a right shoulder disorder, 
bilateral hip disorder, and heart disease with bypass 
surgery.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
these claims must be denied.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for heart disease with 
bypass surgery is denied.




REMAND

The Board observes that, unlike the issues adjudicated above, 
the veteran's service medical records do indicate treatment 
for eye, ear, and neck problems.  For example, it was noted 
that uncorrected visual acuity was 20/25 for the right eye 
and 20/30 for the left on his February 1974 enlistment 
examination.  He also indicated on a concurrent Report of 
Medical History that he wore glasses.  However, records from 
September 1977 indicate he had to have his prescription 
changed, and that he was found to have a convergence 
deficiency.  On his April 1980 discharge examination, his 
uncorrected visual acuity was 20/40 for the right eye and 
20/70 for the left.  Moreover, he indicated on a concurrent 
Report of Medical History that he had experienced eye 
trouble.  He testified at his April 2007 hearing that he had 
blurred vision while on active duty, and related the 
condition to his current cataracts for which he has undergone 
surgery.

With respect to the tinnitus claim, he testified that it 
began while on active duty, and indicated that he had such 
problems when he had to get his ears flushed out.  His 
service medical records confirm that he was treated in 
September 1978 for blockage of the right ear; that the ear 
was packed with cerumen; and that it was washed out.  
Further, he was previously treated for a sebaceous cyst of 
the left ear in February 1976.  He contended at the April 
2007 hearing that his tinnitus developed as a result of in-
service noise exposure, and provided a description thereof.

Finally, records dated in April 1976 confirm the veteran was 
treated for a neck injury, diagnosed as cervical strain.

Despite these in-service findings, the Board observes that no 
medical examinations have been accorded to the veteran for 
the purpose of determining whether his claimed tinnitus, 
blurred vision, and neck disorder are causally related to the 
confirmed events of active service.  The Board is of the 
opinion that such development is necessary for a full and 
fair adjudication of the claims.  When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  See Colvin, 1 Vet. 
App. at 175; see also 38 C.F.R. § 3.159(c)(4) (An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record ... does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.).  Consequently, a remand is required in order 
to complete this development.  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
tinnitus, blurred vision, and neck 
problems since July 2006.  After securing 
any necessary release, the RO should 
obtain those records not on file.  

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded medical 
examinations to determine the current 
nature and etiology of his tinnitus, 
blurred vision, and neck disorder.  The 
claims folder should be made available to 
the examiners for review of pertinent 
documents therein in connection with the 
examination; the examiners must state 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiners must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the respective disability is causally 
related to the confirmed events of active 
service, as documented in the service 
medical records.

If any of the examiners are unable to 
provide the requested opinion, it should 
be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2006, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


